Citation Nr: 9930165
Decision Date: 11/30/99	Archive Date: 02/08/00

DOCKET NO. 97-29 821                   DATE NOV 30, 1999

On appeal from the Department of Veterans Affairs Regional Office Cleveland,
Ohio

ORDER

The following corrections are made in a decision issued by the Board in this
case on October 22, 1999:

The first two paragraphs under he Order section on page 13 are deleted, and
the following paragraph is inserted in its place:

     A rating of 60 percent for the veteran's residuals of shell fragment
wounds of the left upper thigh and buttock, with involvement of Muscle Groups
XIIi, XIV, XV, and XVII, is granted, subject to the law and regulations
governing the payment of monetary benefits.

R. F. WILLIAMS 
Member, Board of Veterans' Appeals




Citation Nr: 9930165  
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  97-29 821 )     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the left upper thigh and buttock, 
severe, with involvement of Muscle Groups XIII, XIV, XV, and 
XVII, currently evaluated as 50 percent disabling.

2.  Entitlement to an increased rating for anxiety reaction 
with irregular bowel habits, currently rated as 30 percent 
disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:The American Legion



ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active service from October 1941 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a shell 
fragment wound to the left upper thigh and buttock, severe, 
with involvement of Muscle Groups XIII, XIV, XV, and XVII, 
are productive of severe muscle impairment manifested by 
tissue loss complaints of pain.

2.  The veteran's residuals of a shell fragment wound of the 
left upper thigh and buttock presents an unusual disability 
picture with marked interference with employment.  

3.  The veteran's service-connected psychiatric disorder is 
productive of no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

4.  The veteran has a twelfth grade education and employment 
experience as a self-employed piano tuner from 1946 to 1986.

5.  The veteran's service-connected disabilities, when 
evaluated alone and in association with his educational 
attainment and occupational experience, are not sufficiently 
disabling as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
residuals of a shell fragment wound to the left upper thigh 
and buttock, severe, with involvement of Muscle Groups XIII, 
XIV, XV, and XVII, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.47-4.57, 4.73, 
Diagnostic Code 5317 (1998).

2.  The criteria for an extraschedular rating of 10 percent 
for the veteran's service-connected residuals of a shell 
fragment wound to the left upper thigh and buttock, with 
involvement of Muscle Groups XIII, XIV, XV, and XVII, have 
been met.  38 C.F.R. § 3.321 (b) (1) (1999).

3.  The schedular criteria for a rating in excess of 30 
percent for an anxiety reaction with irregular bowel habits 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1-4.14, Diagnostic Code 9400 (1998).

4.  The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16, 4.19 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the veteran has 
claimed that he was a prisoner of war of the German 
government during World War II.  A response from the National 
Personnel Records Center did not substantiate the veteran's 
claim.  Further, there is nothing in the veteran's service 
medical record or service personnel records that support the 
veteran's claim that he served as a prisoner of war.  The 
veteran did not respond to a January 1999 letter from the RO 
requesting additional information concerning his claimed 
prisoner of war status.

The Board finds that the veteran's claims for increased 
evaluations for service-connected residuals of a shell 
fragment wound to the left upper thigh and buttock, severe, 
with involvement of Muscle Groups XIII, XIV, XV, and XVII, 
and his anxiety reaction, as well as his claim for TDIU, are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance to the 
veteran is required to comply with the duty to assist the 
veteran mandated by 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

I.  Left thigh and Buttocks

In December 1945, the RO granted service-connection for 
residuals of a shell fragment wound to the left thigh, and 
assigned a 20 percent disability rating, which was increased 
to 30 percent in a July 1946 rating decision, 40 percent in 
an August 1946 rating decision, and a 50 percent rating in a 
June 1967 rating decision.  The currently assigned 50 percent 
rating has remained in effect since the June 1967 rating 
decision and is consequently protected (in effect for 20 
years) and may not be reduced regardless of the current 
manifestations of disability shown.  See 38 U.S.C.A. § 110 
(West 1991).
A November 1944 service medical record indicates that the 
veteran suffered a wound (mortar) that perforated the 
veteran's right buttock and penetrated the left thigh.  X-
rays revealed a 1 1/2 centimeter-square foreign body was seen 
in anterolateral soft tissues of the middle third of the left 
thigh.  The left medial circumflex artery was ligated almost 
two weeks later.  A December 1944 entry reflected that the 
veteran's wounds were almost completely healed.  The veteran 
returned to duty in January 1945.  An acute abscess of the 
left thigh was incised and drained in May 1945.  The 
veteran's October 1945 discharge examination revealed two 
scars on the left anterior thigh with 10 percent muscle loss 
of tissue (left thigh).  The scars were adherent and tender.

During a VA hospitalization from December 1945 to March 1946, 
scars of 4 and 5 inches were noted on the anterior surface of 
the left upper thigh.  A 7 inch scar on the posteromedial 
aspect of the left thigh was thick and hard.  There was no 
pain upon palpation, and none of the scars interfered with 
function.  X-rays revealed an irregular calcification about 2 
1/2 centimeters in width and 5 1/2 centimeters in vertical 
diameter in soft tissues on the inner aspect of the upper 
femur.  Swelling and discomfort in the left thigh subsided on 
treatment.  The diagnosis was symptomatic cicatrix of the 
left thigh, and calcification of a hematoma in the left 
thigh.  

The veteran was hospitalized again from March 1946 to May 
1946 after a hard, tender mass appeared on his left thigh.  A 
mass was removed in and around the posterior scar, revealing 
a cavity about 3 inches or more in depth and 3 3/4 inches 
wide.  The diagnoses were hematoma and abscess, left thigh, 
upper third, and myositis, chronic, left thigh.

VA examinations were also conducted in June 1948, October 
1957, and April 1966.  The April 1966 examiner noted that the 
veteran's scars were not tender, and there was no evidence of 
lost motion, drainage, osteomyelitis, or abscess formation.

VA outpatient treatment records from October 1995 to February 
1997 reflect that the veteran made complaints of left hip 
pain.  A March 1996 outpatient treatment record reflects that 
the veteran had range of motion of 0 to 70 degrees flexion 
and 0 to 30 degrees abduction in his left hip.  A February 
1997 record noted that the veteran was to be evaluated for a 
possible left hip replacement.  

The veteran underwent a VA muscles examination in March 1997.  
He remarked that he could not stand for more than a half hour 
at a time and used a cane to maintain balance.  Examination 
revealed two left thigh scars over the anteromedial surface 
which showed considerable retraction and adherence to the 
underlying tissue.  There was also a 7 centimeter scar over 
the posteromedial thigh, and the scar was adherent to the 
underlying tissues.  There was a considerable amount of 
tissue loss over the anteromedial surface of the left thigh 
and left buttocks.  There was no evidence of muscle 
penetration, but there was a considerable amount of 
retraction of the scar tissue involving the muscles of the 
underlying area.  Scars involving the anteromedial thigh and 
the posteromedial thigh showed a considerable amount of 
adhesion.  The examiner noted that there was a slight amount 
of decrease in the strength of the anterior and posterior 
thigh muscles as measured by the left anterior and posterior 
thigh muscles.  Pain was fairly evident on moderate deep 
pressure over the scars over the anterior and posterior 
thigh.  X-rays of the left pelvis, femur and hip revealed 
osseous structures moderately to severely demineralized 
diffusely.  There was an obliteration of the cephalad aspect 
of the left hip joint space with a large subchondral cyst 
seen opposing one another, and extensive eburnation of the 
articular surface.  It was noted that the medial hip joint 
space as seen caudaly had widened.  The examiner noted that 
the findings had significantly progressed from X-rays taken 
in 1992.  The X-rays revealed an impression of advanced 
changes in the left hip.  The diagnosis was residuals of 
previous shrapnel wound involving the left posterior and 
anterior thigh muscles due to severe retraction of the scar 
tissue.

A May 1998 VA examination revealed a diagnosis of left hip 
degenerative arthritis.

The Board takes note of the fact that certain portions of 38 
C.F.R. Part 4 pertaining to the rating criteria for muscle 
injuries have been changed, effective July 3, 1997.  See 62 
FR 30235, June 3, 1997.  When a law or regulation changes 
after a claim has been filed, but before the administrative 
or judicial appeal process has been concluded, the version 
most favorable to the veteran generally applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  After reviewing the 
regulations in effect at the time of the veteran's claim and 
the changes effective July 3, 1997, the Board finds that the 
July 3, 1997 amendments did not substantively change the 
criteria pertinent to the veteran's disability, but rather 
added current medical terminology and unambiguous criteria.

An open comminuted fracture with muscle or tendon damage will 
be rated as a severe injury of the muscle group involved.  
For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 4.56 
(1998).

The veteran's service-connected residuals of a wound to the 
left upper thigh and buttock, severe, with involvement of 
Muscle Groups XIII, XIV, XV, is evaluated under the 
provisions of Diagnostic Code 5317, pertaining to injuries to 
the Group XVII muscles, to include the pelvic girdle muscles, 
the gluteus maximus, the gluteus medius and the gluteus 
minimus, which are functionally involved in extension of the 
hip, abduction of the thigh, elevation of opposite sides of 
the pelvis, tension of the fascia lata and iliotibial 
(Maissat's band, acting with the tensor vaginae femur in the 
postural support of the body steadying the pelvis upon the 
head of the femur and condyles of the femur on the tibia).

The veteran's currently assigned 50 percent disability 
rating, which is assigned for severe disability, is the 
maximum rating allowed under Diagnostic code 5317.  In 
evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered.  The veteran's disability 
is potentially ratable according to the provisions of 
Diagnostic Code 5250 pertaining to hip ankylosis, which 
provides a 60 percent rating for favorable ankylosis, a 70 
percent evaluation for ankylosis, described as intermediate, 
and a 90 percent rating where ankylosis is extremely 
unfavorable.  However, as the medical evidence shows that the 
veteran has definite motion of the left hip, he clearly does 
not have ankylosis or complete immobility of the joint.  
There is also no medical or X-ray evidence of a flail or 
false joint or nonunion of a fracture so as to permit a 
rating in excess of 50 percent under Diagnostic Codes 5254 or 
5255.  Impairment of the thigh is ratable pursuant to 
Diagnostic Code 5252, but provides a maximum rating of 40 
percent where thigh flexion is limited to 10 degrees.  
Accordingly a rating greater than 50 percent is not available 
on the basis of thigh impairment or limitation of thigh 
movement.

The Board has considered DeLuca v. Brown in which the Court 
held that 38 C.F.R. § 4.40 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use including during flare-ups.  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  However, there is no medical 
evidence to show that the veteran has pain, flare-ups of 
pain, weakness or any other symptom or sign that results in 
additional limitation of hip motion to a degree that 
approximates ankylosis or complete immobility of the joint.  
Further, the Board notes that under 38 C.F.R. § 4.56, pain is 
specifically contemplated in the assignment of an evaluation.  
Therefore, the impact of pain has already been considered, 
and assigning an evaluation for pain under 38 C.F.R. §§ 4.40 
and 4.45 would violate the principle against pyramiding.  See 
38 C.F.R. § 4.14.

The evidence indicates that the current symptomatology of the 
veteran's residuals of a wound to the left upper thigh and 
buttock, severe, with involvement of Muscle Groups XIII, XIV, 
XV, and XVII, are best evaluated as being a severe 
disability, warranting the currently assigned 50 percent 
evaluation.  38 C.F.R. § 4.73, Diagnostic Code 5317.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a rating in excess of 50 percent for the 
veteran's residuals of a shell fragment wound to the left 
upper thigh and buttock, severe, with involvement of Muscle 
Groups XIII, XIV, XV, and XVII.  The Board is cognizant of 
the number of muscle groups that were injured but they all 
involve function of the left knee and hip and, as noted 
above, the veteran is already in receipt of the maximum 
rating allowed under the applicable criteria for rating 
muscle injuries (50 percent for severe).

In reaching this decision the Board considered the doctrine 
of reasonable doubt. However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
While an increased schedular rating is not warranted for the 
veteran's residuals of a shell fragment wound of the left 
upper thigh and hip, the Board finds that the evidence of 
record presents "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards", within the meaning of 
38 C.F.R. § 3.321 (b) (1).  In this regard, there is 
evidence, including the veteran's own statements, which the 
Board finds as credible, indicating that the veteran's left 
thigh and buttocks injury has markedly interfered with his 
earning capacity or employment status.  Accordingly, the 
Board finds that an extraschedular rating of 10 percent is 
warranted for his residuals of a shell fragment wound of the 
left thigh and buttock.  Id.  

II.  Anxiety Reaction

The veteran was evaluated as normal on the psychiatric 
portion of his October 1945 discharge examination.  Based on 
a March 1946 VA examination which reflected a diagnosis of 
neurosis, anxiety type, in a January 1948 rating decision the 
veteran was granted service connection for his psychiatric 
disorder and was assigned a 10 percent disability rating.  
The currently assigned 30 percent rating was assigned in a 
September 1998 rating decision, effective June 22, 1998.

At a March 1997 VA mental disorders examination, the veteran 
stated that he had been nervous since WW II and was unable to 
sit and relax; he also indicated that he had an upset 
stomach.  He reported nervous episodes 1-3 times per week of 
1/2 to two hours duration.  He also reported the nervous 
episodes when he was unable to do things he had bone 
previously, for example, piano tuning.  He denied any change 
in the degree of nervousness since 1944.  He indicated that 
he had never sought psychiatric treatment for his condition.  
The veteran indicated that he graduated from high school in 
1938 and then received training as a piano tuner.  The 
veteran's first marriage was from 1958 to 1968; the veteran 
indicated that he was not in touch with any of the three 
children from that marriage.  He had been married to his 
current wife since 1975.  The veteran indicated that he liked 
fishing and writing music and playing the clarinet and 
saxophone.  He reported that he worked for 40 years after 
discharge as a piano tuner or in the job of furniture 
refinishing.  He stated that he retired 10 years previously 
secondary to his physical problems.  Examination revealed 
that his mood was fair, and his thought processes were 
logical with a tendency towards becoming circumstantial when 
allowed to talk.  Memory and judgment were intact, and his 
intellect was judged to be average.  The diagnosis was 
anxiety disorder, not otherwise specified.  The Global 
Assessment of Functioning (GAF) was 60.  The examiner 
concluded by remarking that the veteran's chronic anxiety 
disorder had neither worsened nor improved over the years.

The veteran underwent another VA mental disorders examination 
in June 1998.  He complained of increased nervousness, and 
reported that he now suffered from nervous episodes 3-4 times 
weekly.  The episodes have been associated with feelings of 
nausea, numbness in the hands, and heart palpation.  He 
reported sleeping only 4 to 5 hours per night without 
experiencing nightmares; however, he reported waking a 
minimum of two times nightly.  He took a sleeping pill as 
well as an anxiety pill to aid in sleeping.  He denied 
feelings of depression.  Examination revealed that the 
veteran was alert and appropriately groomed.  He was with 
increased anxiety and fidgety, without abnormal movement.  
There was evidence of decreased concentration.  His speech 
was slightly rapid and slightly pressured.  His thoughts were 
focused on somatic complaints, with evidence of 
circumstantiality.  There was no evidence of a thought 
disorder.  The affect was restricted and the mood was 
anxious.  He denied homicidal and suicidal ideations, and 
also denied any auditory or visual hallucinations.  Cognition 
was grossly preserved, with mild memory deficits noted.  
Abstract reasoning was slightly impaired; insight and 
judgment were fair.  The diagnosis was anxiety disorder, not 
otherwise specified, and rule out panic disorder.  The GAF 
was 55.  The examiner commented that the veteran was 
experiencing significant stress in relation to his health.  
It was noted that the veteran would require continued 
treatment and need to be sustained on medication.

The veteran has been assigned a 30 percent disability for 
anxiety reaction with irregular bowel habits under the 
provisions of Diagnostic Code 9400.  Pursuant to Diagnostic 
Code 9400, a rating of 50 percent is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 
rating of 30 percent is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence is against entitlement to a 
rating in excess of 30 percent.  The veteran's anxiety 
reaction has impacted his social and occupational life.  
However, the RO recognized this symptomatology and assigned a 
disability rating of 30 percent.  The medical records show 
symptoms which are moderate in degree.  No formal thought 
disorder or cognitive impairment has been assessed.  Further, 
the veteran's most recent GAF was 55, indicative of only 
moderate difficulty in social and occupational functioning.  
The evidence does not show symptoms which would warrant the 
next higher rating of 50 percent.  The Board notes that the 
veteran has been able to maintain a marriage of some two 
decades in duration.  The Board acknowledges that the veteran 
has not worked steadily for some time.  However, the record 
does not include medical evidence to show that the veteran 
had to stop working after being employed for approximately 40 
years as a piano tuner, because of his service-connected 
psychiatric disorder.  In fact, neither the veteran  nor any 
mental health professional has attributed his psychiatric 
problems as the cause of any employment difficulties.

In conclusion, as the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and a rating in excess of 30 percent must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).  



III.  Claim for TDIU

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided, that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  If the schedular rating is less than 100 percent, 
the issue of unemployability must be determined without 
regard to the advancing age of the veteran.  38 C.F.R. §§ 
3.341(a), 4.19.  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education, 
employment history and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).

The veteran is service connected for residuals of a shell 
fragment wound to the left upper thigh and buttock, severe, 
with involvement of Muscle Groups XIII, XIV, XV, and XVII, 
currently evaluated as 50 percent disabling, and an anxiety 
reaction with irregular bowel habits, currently evaluated as 
30 percent disabling.  He is also service-connected for a 
right buttock wound (scar), evaluated as noncompensable.  In 
light of the foregoing, the veteran satisfies the minimum 
percentage requirements for individual unemployability under 
38 C.F.R. § 4.16(a), as he has one disability rated at 40 
percent or more, with sufficient additional disability to 
bring the total to 70 percent or more.

The Board notes that the veteran reported on his claim for 
TDIU that he had worked as a self-employed piano tuner from 
1946 to 1986.  On his March 1997 VA mental disorders 
examination the veteran claimed that he retired from his job 
as a piano tuner 10 years previous "secondary to his physical 
problems."  In this regard, the Board observes that recent VA 
examinations have noted that the veteran suffers from several 
nonservice-connected disabilities, including hypertension, 
non-insulin dependent diabetes mellitus, benign prostatic 
hypertrophy, and glaucoma.  He has also complained of 
decreased visual acuity, telling the June 1998 examiner that 
"I couldn't drive because I couldn't see."  The Board notes 
that there has been no objective medical evidence provided 
showing that the veteran's service-connected disabilities, 
alone, caused the veteran to retire, or precluded him from 
obtaining or maintaining gainful employment.  Accordingly, 
the Board finds that the veteran's service-connected 
disabilities, when evaluated alone and in association with 
his educational attainment and occupational experience, are 
not sufficiently disabling as to preclude substantially 
gainful employment.  


ORDER

A schedular rating in excess of 50 percent for the veteran's 
residuals of a wound to the left upper thigh and buttock, 
severe, with involvement of Muscle Groups XIII, XIV, XV, and 
XVII is denied.

An extraschedular rating of 10 percent for the veteran's 
residuals of a wound to the left upper thigh and buttock, 
severe, with involvement of Muscle Groups XIII, XIV, XV, and 
XVII , is granted.

A rating in excess of 30 percent for anxiety reaction with 
irregular bowel habits is denied.

A total disability rating based on individual unemployablity 
is denied. 



           
     R. F. WILLIAMS   
     Member, Board of Veterans' Appeals

 


